TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-21-00202-CV


                                     Karen Cernoch, Appellant

                                                  v.

                                     Frank Cernoch, Appellee


              FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
      NO. 2020V-222, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Karen Cernoch appeals from the trial court’s final divorce decree dissolving her

marriage to Frank Cernoch.1 The trial court rendered its decree based on the parties’ mediated

settlement agreement (MSA). In three issues, Karen challenges the trial court’s division of

alleged trust and separate property and its alleged failure to include material portions of the MSA

in the decree. For the following reasons, we will affirm the final divorce decree.


                                         BACKGROUND2

                 The parties married in 1985. Frank filed for divorce on September 11, 2020. No

return of service or amended or responsive pleadings appear thereafter in the clerk’s record.


       1
           Because the parties share a surname, for clarity we refer to them by their first names.
       2
         Because the parties are familiar with the facts of the case and its procedural history, we
do not recite them in this opinion except as necessary to advise the parties of the Court’s decision
and the basic reasons for it. See Tex. R. App. P. 47.4.
Two months later, the parties and their counsel attended mediation, and Frank and Karen signed

the MSA. The MSA contains the following provisions relevant to this appeal:


               Karen shall receive the following described property:

   1. The eastern most 40 acres of the following described real property, together with
      any and all of the Parties’ minerals on said 40 acres:

               [legal descriptions of two tracts of land, both in Fayette County]

               The above two tracts of land are hereinafter collectively referred to as the
               “Real Property.”

       ...

       The Parties and their attorneys shall discuss the disposition of the Cernoch Family
       Trust (the “Trust”) and the manner in which the Real Property is to be distributed
       to the Parties pursuant to this Agreement; e.g., whether Karen shall receive a deed
       of the 40 acres and Frank a deed of the remainder of the Real Property directly to
       them individually from the Trust and the Trust is thereafter to be terminated or
       Karen is to receive a deed of the 40 acres from the Trust and thereafter Karen
       shall resign from the Trust, leaving Frank as the sole Trustor and Trustee of the
       Trust. In the event the Parties cannot agree on the manner in which to handle this
       they shall return to mediation if they both agree or put the matter to the Court
       without otherwise affecting the remainder of this Agreement, if they don’t agree
       to return to mediation. The Parties agree that the intent is to convey the 40 acres
       to Karen, the remainder of the Real Property to Frank and either dissolve the trust
       completely or to remove Karen from the trust completely.


               The MSA bears the signatures of the parties and their respective counsel and in

capital letters recites that the agreement was made consistent with Section 6.602 of the Texas

Family Code and is not subject to revocation. The parties’ signature blocks do not reference the

capacity in which each signed, e.g., as individuals or trustees. Neither before nor after the entry

of the final decree of divorce was any challenge filed to set aside the MSA based on any

illegality in its procurement.




                                                 2
               Frank filed a motion for entry of final decree of divorce based on the MSA, which

the trial court heard March 19, 2021, along with Karen’s motion to dismiss her attorney and her

attorney’s motion to withdraw. During the hearing the trial court discharged Karen’s attorney,

granted Frank’s motion to enter the decree, and requested that Frank’s attorney submit a final

divorce decree “in compliance with the MSA” for its signature. That same day, Frank’s attorney

submitted a decree for the court to sign, which it did. On April 8, 2021, Karen—proceeding

pro se after her attorney’s withdrawal—filed a motion for new trial, without a supporting

affidavit, on the ground that she was not “lucid on the day of trial as she had surgery.” The

trial court denied the motion without a hearing, and Karen perfected this appeal.

               Determining that the divorce decree omitted material portions of the MSA, this

Court abated Karen’s appeal and remanded the cause to the trial court for a determination of

whether the divorce decree “incorrectly reflects the judgment of the court and, if so, whether the

mistake is a clerical error subject to correction by way of a judgment nunc pro tunc.” See

Cernoch v. Cernoch, No. 03-21-00202-CV, 2022 WL 1203566, *2 (Tex. App.—Austin Apr. 22,

2022, no pet.) (per curiam) (order & mem. op.) (abating appeal and remanding to trial court).

On remand, the trial court conducted an evidentiary hearing and issued findings of fact and

conclusions of law. The trial court found that errors in the divorce decree were clerical, granted

Frank’s motion for entry of a judgment nunc pro tunc, and signed a Judgment Nunc Pro Tunc

Final Decree of Divorce on May 16, 2022.


                                         DISCUSSION

               In her first issue, Karen contends that the trial court had no jurisdiction to divide

certain real property (the Fayette County Property) because it was not part of the marital estate




                                                 3
due to its being held in trust. In her second issue, Karen argues that the trial court abused its

discretion by mischaracterizing the Fayette County Property as community property when in fact

half of it was her separate property. See Sharma v. Routh, 302 S.W.3d 355, 360 (Tex. App.—

Houston [14th Dist.] 2009, no pet.) (stating applicable standard of review for mischaracterization

of property). She argues that although there is “no question” that the Fayette County Property

was Frank’s separate property prior to the parties’ 1985 marriage, he made a gift of half of it

to her in 1999 when he, as grantor, “deeded the land to Frank Cernoch and Karen Cernoch,

Trustee[s] of the Cernoch Family Trust, as Grantees.”

               Frank responds that Karen did not raise either of these issues with the trial court

and has therefore not preserved them for review. After reviewing the record, we agree that

Karen did not make either of these complaints to the trial court by timely request, objection,

or motion, as required by the Rules of Appellate Procedure. See Tex. R. App. P. 33.1(a).

Although in her reply brief Karen contends that at the hearing she objected to entry of the decree

and asked for a continuance because her mind was “slippery” due to pain medication she was

taking, those objections do not match the complaints she makes on appeal. See Benson v. Chalk,

536 S.W.3d 886, 895–96 (Tex. App.—Houston [1st Dist.] 2017, pet. denied) (“To preserve error

for our review, an appellant’s complaint on appeal must comport with her objection in the trial

court.”). Accordingly, Karen has not preserved error as to her first two issues, and we therefore

do not address them.

               In her final issue, Karen contends that the trial court abused its discretion in

failing to render judgment in strict compliance with the MSA by omitting material portions of it

in its divorce decree. See Jonjak v. Griffith, No. 03-18-00118-CV, 2019 WL 1576157, at *3

(Tex. App.—Austin Apr. 12, 2019, no pet.) (mem. op.) (noting that trial court must render


                                                4
judgment “in strict or literal compliance with” MSA); Vazquez v. Vazquez, No. 13-15-00306-CV,

2016 WL 6804462, *2 (Tex. App.—Corpus Christi–Edinburg Nov. 10, 2016, no pet.) (mem. op.)

(same). Karen specifically complains about the decree’s omission of provisions requiring Frank

to pay her $10,000 by a date certain and $90,000 on the date she vacates the marital residence.

               While Karen correctly cites the applicable law, this issue has become moot by

virtue of the trial court’s rendition of its Judgment Nunc Pro Tunc Final Decree of Divorce,

which now includes the two payments omitted from the MSA that Karen complains about in her

third issue. Accordingly, we need not address Karen’s third issue.3 See G & H Towing Co. v.

Magee, 347 S.W.3d 293, 297 (Tex. 2011) (explaining harmless-error rule).


                                        CONCLUSION

               We affirm the trial court’s nunc pro tunc final decree of divorce.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Affirmed

Filed: August 25, 2022




       3
         The trial court’s signing of a nunc pro tunc decree has provided the relief Karen
requested as to this issue: that we remand the cause to the trial court with instructions to reform
the decree to include the omitted portions of the MSA.



                                                5